MEMORANDUM OPINION


No. 04-05-00273-CV

IN THE INTEREST OF C.D.H.

From the 25th Judicial District Court, Guadalupe County, Texas
Trial Court No. 04-1205-CV
Honorable Dwight E. Peschel, Judge Presiding


PER CURIAM
 
Sitting:            Sarah B. Duncan, Justice
Karen Angelini, Justice
Sandee Bryan Marion, Justice
 
Delivered and Filed:   October 26, 2005

DISMISSED
            David Whigby appeals the judgment terminating his parental rights and the trial court’s order
finding that Whigby failed to establish he is indigent and that his appeal is frivolous. See Tex. Fam.
Code Ann. § 263.405 (Vernon 2002). Whigby’s brief on the issues of indigence and whether this
appeal is frivolous was due September 8, 2005, but was not filed. Therefore, on September 22, 2005,
we ordered Whigby to file his brief not later than October 3, 2005, and advised Whigby that if he
failed to file the brief by the date ordered, we would dismiss the appeal for want of prosecution. See
Tex. R. App. P. 38.8(a). Whigby has not filed a brief.
            We therefore order this appeal dismissed for want of prosecution. We further order David
Whigby to bear all costs of this appeal. 
 
                                                                                    PER CURIAM